IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1304
                              Filed May 17, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LARA L. WELCH,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Jeffrey L.

Harris (suppression) and James D. Coil (sentencing), District Associate Judges.



      The defendant appeals her conviction for operating while intoxicated, first

offense. AFFIRMED.



      Gerald J. Kucera, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                          2


MCDONALD, Judge

       A Hudson police officer initiated a traffic stop after conducting a license

plate check that showed the seventy-seven-year-old registered owner of the

vehicle had an expired driver’s license. As the officer approached the vehicle, he

was able to determine the driver was not the registered owner based upon the

younger age of the driver. The driver of the vehicle was the defendant, Lara

Welch, the registered owner’s daughter. Although the officer determined the

driver of the vehicle was not the registered owner, he engaged with the driver,

developed reasonable suspicion the driver was intoxicated, and ultimately

arrested the driver for operating while intoxicated.

       Welch was charged with operating while intoxicated, first offense. Welch

moved to suppress the evidence resulting from the stop, contending the officer

lacked reasonable suspicion to continue the traffic stop after determining Welch

was not the registered owner of the vehicle. The district court denied the motion

to suppress, relying on State v. Jackson, 315 N.W.2d 766 (Iowa 1982). Welch

subsequently pleaded guilty, thereby waiving any challenge to her motion to

suppress. See State v. Carroll, 767 N.W.2d 638, 641 (Iowa 2009) (“It is well

established that a defendant’s guilty plea waives all defenses and objections

which are not intrinsic to the plea.”). Welch timely filed this appeal.

       After Welch filed this appeal, the supreme court decided State v.

Coleman, 890 N.W.2d 284 (Iowa 2017). In that case, the court held “that under

the search and seizure provision of article I, section 8 of the Iowa Constitution, [a

traffic] stop must end when reasonable suspicion is no longer present.”

Coleman, 890 N.W.2d at 285.         In reaching that holding, the court overruled
                                        3

Jackson. See id. at 301 (“As indicated above, it is not clear whether Jackson

was a Fourth Amendment or article I, section 8 case. In any event, to the extent

that Jackson is inconsistent with our holding today, we overrule it.”). Coleman

was a substantial change in our search and seizure law. As noted by Justice

Waterman:

      Until today, a police officer who lawfully stopped a motorist could
      ask to see his or her driver’s license, especially when the officer
      knew the driver was not the car’s registered owner. Almost all
      Iowans, I believe, would find this activity completely
      unobjectionable and, indeed, mundane. But not the majority.
      Instead, our court has determined that this act of routine traffic
      enforcement violates the search and seizure provision of the Iowa
      Constitution. The United States Supreme Court reached the
      opposite conclusion under the Fourth Amendment in 2015. See
      Rodriguez v. United States, 135 S. Ct. 1609, 1615 (2015).
              To get to its result, the majority overrules another one of our
      established search and seizure precedents. In State v. Jackson,
      we correctly decided a quarter century ago that the constitution
      does not require an officer who lawfully stops a vehicle to “treat the
      [driver] as if he had never seen him.” 315 N.W.2d at 767. Rather,
      after dispelling the original purpose for the stop, the officer could
      perform the minimally intrusive step of checking the driver’s license,
      which Iowa drivers are required by statute to carry and display upon
      an officer’s request. Id.; see also Iowa Code § 321.174(3) (2013)
      (“A licensee shall have the licensee’s driver’s license in immediate
      possession at all times when operating a motor vehicle and shall
      display the same upon demand of a . . . peace officer . . . .”). I
      would affirm Mr. Coleman’s conviction for driving while barred by
      following our commonsense decision in Jackson and United States
      Supreme Court precedent explicitly allowing officers to check the
      driver’s license, vehicle registration, and proof of insurance as part
      of the routine mission of any traffic stop.

Id. at 301–02 (Waterman, J., dissenting).

      Welch now contends her trial counsel was ineffective for allowing her to

plead guilty and waive her suppression challenge. We can “resolve a claim of

ineffective assistance of counsel on direct appeal only if the record is adequate.”

State v. Toles, 885 N.W.2d 407, 408 (Iowa 2016). While we have strong doubt
                                         4


Welch would be able to prove her counsel was ineffective in allowing Welch to

plead guilty and thereby waive a challenge to previously unassailable case law,

she should be able to establish a record relating to her claim under the

circumstances presented. We therefore affirm the defendant’s conviction and

preserve her claim of ineffective assistance of counsel for postconviction-relief

proceedings.    See State v. Johnson, 784 N.W.2d 192, 198 (Iowa 2010)

(determining a court “must preserve” an ineffective-assistance claim if the record

is inadequate to address it on direct appeal).

       AFFIRMED.